Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
On 12/07/2017, the Applicant preliminary amended the claims by canceling claims 1-19 and adding new claims 20-39 and amending the Specification.
Currently, amended claims 20-39 are pending and examined below. 

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement (IDS)
	Three information disclosure statements submitted on 04/10/2018 ("04-10-18 IDS"), 05/08/2018 ("05-08-18 IDS") and 08/05/2019 ("08-05-19 IDS") are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 04-10-18 IDS, 05-08-18 IDS and 08-05-19 IDS are being considered by the examiner.


Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
CHARACTERIZATION OF DATA SET REPRESENTING DYNAMICAL STATISTICAL SYSTEM BY PERFORMING MACHINE LEARNING

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 37-39 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 37 is rejected, because it fails to further limit claim 38.
Claims 38 and 39 are rejected, because they depend from the rejected claim 37. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Interpretation of "phaseon"
	Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification.). This means that the words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (discussed below); Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004).  See Section 2111.01.I of the MPEP.  
Here, the Applicant is acting as its own lexicographer by defining the term "phaseons" in the Specification:
On page 3, lines 19 - page 4, line 2 - "...where the phaseons are entities of a model of the dynamical statistical system that are localized in the phase space. Each phaseon is described by a contour function over time that describes the contour in phase space of the phaseon...Thus, phaseons are fundamental entities of the model which have no sub-structure on the relevant scale used by the model."
On page 19, lines 5-8 - "In a technical sense, a phaseon is a quantum of phase space density."

So, the term "phaseon" encompasses an extremely broad range of systems depicted or modeled by deriving "a distribution function over time of the density of entities of a phase space" having multiple variables of interest.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 20-39 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Claims 20-39 are directed to an abstract idea and the claims 20-39 do not include additional elements that are sufficient to amount to significantly more than the abstract idea.  Alice Corp. v. CLS Bank Int'l, 110 USPQ2d 1976 (U.S. 2014), 134 S. Ct. 2347.  
	Regarding independent claim 20, as a representative claim, independent claim 20 recites the following (Highlighted portions in bold of the claim constitute an abstract idea; the remaining limitations are "additional elements”):

	
	A method of performing machine learning on a data set representing a dynamical statistical system of entities having plural variables that vary with time, the entities comprising one or more species,
	the method treating the primary variables as dimensions in an effective configuration space, and treating secondary variables that are dependent on the rate of change of each of the primary variables as variables in an effective momentum space, and treating the effective configuration space and the effective momentum configuration space and the effective momentum space together as a phase space,
	the method comprising,
	with respect to each of the one or more species of the entities:
	deriving a distribution function over time of the density of entities in the phase space;
	encoding the distribution function as a sum of contour functions over time describing the contour in phase space of plurality phaseons which are entities of a model of the dynamical statistical system that are localized in the phase space; and
	performing machine learning on the encoded distribution function and/or at least field in the effective configuration space derived from the encoded distribution function, in respect of the or each species of entities.
	Although Section 2106.04(a)(1) of the MPEP provides one particular example of a method of training a neutral network being not an abstract idea, not all claims reciting machine learning is patent eligible.  In the hypothetical example of Section 
	As to the first step of the patent eligibility analysis (Step 2A, First Prong), the highlighted portion of the claim constitutes an abstract idea, because it is directed to an abstract idea of mathematical concepts, in particular a mathematical relationships (see Section 2106.04(a)(2) of the MPEP).  Representing primary and secondary variables as variables in effective momentum space, respectively, deriving a time-dependent distribution function of the densities of entities in the phase space and then encoding the distribution function are mathematical relationship among the primary and 
As to the second step of the patent eligibility analysis (Step 2A, Second Prong), examiner believes that as currently recited, the judicial exception of the abstract idea identified above is not integrated into a practical application of the judicial exception for the following reasons:
First, as described by the Applicant on page 19,  "dynamical statistical systems" encompass "An extremely broad range of systems, both physical and non-physical...including fusion plasma physics, atmospheric flows involved in airplane flight, evolution of aggregated asset prices in financial markets, and many more."  So, the term "phaseon" encompasses an extremely broad range of systems depicted or modeled by deriving "a distribution function over time of the density of entities of a phase space" having multiple variables of interest. That is, as currently recited, claim 20 is not particularly integrated into a practical application.
Second, the additional element of "performing machine learning" have been recited with without particular features or details unlike the neural network training example provided in Section 2106.04(a)(1) of the MPEP. 
Third, there is no transformation or reduction of a particular article to a different state or thing to the extent seen in Diehr. 
Fourth, machine learning as currently recites fails to link the use of the judicial exception to a particular technological environment, as machine learning by itself is too generic. Hence, there exists a strong need to prevent such claim from preempting all applications of the judicial exception of the abstract idea.

Sixth, generic machine learning amounts to insignificant, extra-solution activity.
As to last step of the patent-eligible analysis (Step 2B), the Step 2B requires an examination of "the elements of the claim to determine whether it contains an 'inventive concept' sufficient to 'transform' the claimed abstract idea into a patent-eligible application...A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].'" Id. at 1982 (internal citations omitted).
Here, as mention above in Step 2A, Second Prong, claim 20 recite the additional elements of "machine learning," but it is not sufficient to make the claim as a whole amount to significantly more than the abstract idea itself for two reasons:
	First, machine learning is well-understood, routine and conventional in the art as evidence by the Applicant's own admission of prior art on page 2, line 1-7 of the Specification, "Machine learning is a tool which in principle offers the opportunity to characterize such dynamical statistical systems.".
	As such, the additional element does not meaningfully limit the claim to be more than just the abstract idea. 
	Second, the additional element above only generally links the use of the abstract idea to a technological environment or field of use, rather than narrowly limiting the claim to a particular technological process or apparatus which is being improved by the use of the abstract idea. As such, the claim as a whole is a "fundamental building block of human ingenuity" which would tend to monopolize the abstract idea across a wide 
Regarding claims 21-35, none of the claims 21-35 recites additional method steps that may rescue its base claim from being directed to an abstract idea. Moreover, none of the claims 21-35 contains additional elements that can be construed to rescue the claims 21-35 as being significantly more than the abstract idea itself.  Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.
Regarding independent claim 36, independent claim 36 is analogous to the representative claim 20, written as a system claim. In addition to additional element of "perform(ing) machine learning," there is second additional element of "a computing device that includes a computer-readable storage medium storing a computer program." However, the second additional element does not amount to significantly more than the abstract idea for two reasons:
	First, "a computing device that includes a computer-readable storage medium storing a computer program" is recited at a high level of generality, i.e., as a generic computer having generic processor performing a generic computer function of processing instructions on a computer-readable storage medium. Using a computer with at least one processor and executing computer program on computer-readable storage medium has been well-understood, routine, conventional activity in the industry for many years as evidenced by Eaton (Pub. No. US 2009/0016599 A1 to Eaton et al. cited in the 04-10-18 IDS.), which discloses a "computer system 115 includes a CPU 120, 
	Second, "a computing device that includes a computer-readable storage medium storing a computer program" only generally links the use of the abstract idea to a particular technological environment or field of use, rather than narrowly limiting the claim to a particular technological process or apparatus which is being improved by the use of the abstract idea. As such, the claim as a whole is a "fundamental building block of human ingenuity" which would tend to monopolize the abstract idea across a wide range of possible inventions, rather than be narrowly limited to a particular application of the abstract idea. 
Therefore, independent claim 36 is also found to be directed to an abstract idea without significantly more.
Regarding claims 37-39, none of the claims 37-39 recites additional method steps that may rescue its base claim from being directed to an abstract idea. Moreover, none of the claims 37-39 contains additional elements that can be construed to rescue the claims 37-39 as being significantly more than the abstract idea itself.  Rather than being a particular limited application of the abstract idea which serves to improve a specific method or device, the claim would tend to monopolize the abstract idea itself in practice.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2016/0055125 A1 to Razavi et al. 
Pub. No. US 2007/0214098 A1 to Ho
Patent No. US 7,228,239 B1 to Cetto
Patent No. US 9,311,609 B2 to Marcheret
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        12 February 2021